The recognizance in this case is fatally defective in that it does not show that defendant has been convicted of any offense; what punishment, if any was assessed against him, and is defective in other particulars. The Assistant Attorney-General has moved to dismiss the appeal on account of said defects, and the motion is sustained.
In addition to this the bills of exception contained in the record were not filed within the time authorized by the court, and could not be considered, were this case properly before us.
Appeal is dismissed.
Dismissed.
[Rehearing denied May 15, 1912. — Reporter.]